Title: To James Madison from John M. Forbes, 27 July 1803
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburg 27th. July 1803.
					
					Since writing the foregoing, nothing new has transpired.  The Hanoverians have made a second 


capitulation as before noticed.  The French have Crossed the Elbe and taken full possession 


of the Duchy of Lauenburg a dependence of Hanover.  The English have established a strict blockade at the 


mouth of our River, and have called on the powers pledged for the 


neutrality of it’s navigation to restore it, promising on this event to raise 


the blockade.  In this state, things have remained for the last fifteen days.  We now 


experience that awful Calm in the political Atmosphere which in the natural, often forebodes 


the gathering of a most desolating tempest.  All the north of Europe, and 


most particularly this City, trembles for the event, for On the first military movement on the 


part of the northern powers to oppose the French Arms, it is probable, almost to certainty, 


that this City will be occupied by the French.  A Coalition between 


Russia, Denmark, Sweden and England was yesterday Spoken of.  Should this prove the 


Case, we shall be in the Center of all their military operations and being one of the strongest fortified 


towns, shall occasionally be occupied by the belligerent Parties and exposed to all the 


horrors of Siege.  Should  these things be realized, I expect to be the only neutral Agent here. It is my fixed determination and shall be my Constant endeavour, to Conform, as far as possible, to the duties of this Character. Hitherto I have had only to contest 


innovations on the part of England, but, should occasion present, shall not be less mindful of 


my duty with respect to other powers.  A Second discussion has arisen between the British Chargé d’affaires and myself  several Vessels (and among  the American Snow Debby, Capt. Elliot) 


being  the notification of the blockade, Sailed after it, and were ordered back again, by one of the 


blockading Squadron, La Fortunée, Capt. Vansittart.  On Capt. Elliot’s return he entered his protest before me and 


immediately received my written instructions to proceed again to Sea and in Case his departure should be 


opposed, to demand a legal discussion in the British Court of Admiralty  (a Copy of my letter of instructions is 


enclosed.)  He proceeded down the River a Second time and I have reason to believe has passed unopposed.  


Since this measure, the Concession on the part of the English has been General to all neutral Vessels under 


similar circumstances.  An official notice of it has been given and I have the satisfaction to believe that my 


Conduct, in this instance, has been Quite satisfactory to the Merchants of this City and hope it will be approved by 


you.  I have demanded of the Chamber or College of Commerce of this City, General Tables of duties, Light 


money, Anchorage &c &c payable by their own Ships, by American Ships, and by other foreign Ships, 


and hope in a few days to transmit the same to you.  Is it the wish of our Government to encourage the 


emigration of husbandmen?  If so, there was never a more favorable moment than the present.  From this 


Quarter, hundreds, nay thousands of sober, industrious cultivators might be procured who for their passages 


would agree to Serve two or three years.  It certainly is worth the attention of our large holders of new lands to 


send ships here for the sole purpose of taking these people to the United States.  As yet there are no difficult 


restrictions on their migration.  Vessels are visited, the Passengers interrogated, and if it appears that they 


embark with their free consent they are suffered to pass.  I have the honor to be, very 


respectfully, Your obedt. Servant
					
						John M. Forbes
						Consul of the U.S. of America
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
